                                        IN THE
                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

  UNITED STATES OF AMERICA,                  )
                                             )
                Plaintiff,                   )
                                             )
  v.                                         )       Criminal No. 4:18-CR-00011
                                             )
  ASHLEY TIANA ROSS,                         )
                                             )
                Defendant.                   )

                                MOTION TO ENLARGE TIME

         Defendant Ashley Tiana Ross, by counsel, joins in the motion to enlarge time to file

  responsive pleadings filed by defendant Dashaun Lamar Trent with respect to the United States’

  (1) Motion Regarding Jury Composition (ECF 383); (2) Motion to Dispose of the Use of a Jury

  Questionnaire or, in the Alternative, to Employ the Use of a Limited Jury Questionnaire (ECF

  384); and (3) Motion for an Anonymous Jury (ECF 385).

                                                     Respectfully submitted,

                                                     ASHLEY TIANA ROSS

                                                     By     /s/Terry N. Grimes
                                                           Of Counsel

  Terry N. Grimes, Esquire (VSB No. 24127)
  TERRY N. GRIMES, ESQ., P.C.
  320 Elm Avenue, SW
  Roanoke, Virginia 24016
  (540) 982-3711
  (540) 345-6572 Facsimile
  tgrimes@terryngrimes.com
         Counsel for Defendant




                                                 1

Case 4:18-cr-00011-MFU-RSB Document 393 Filed 04/09/19 Page 1 of 2 Pageid#: 1409
                                  CERTIFICATE OF SERVICE

         I hereby certify that the foregoing document was electronically filed with the Clerk of the

  Court using the CM/ECF system, and that a true and accurate copy of the foregoing was sent via the

  CM/ECF system to all counsel of record, on the 9th day of April, 2018.

                                                              /s/ Terry N. Grimes
                                                                  Terry N. Grimes




                                                  2

Case 4:18-cr-00011-MFU-RSB Document 393 Filed 04/09/19 Page 2 of 2 Pageid#: 1410
